DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-12, the cited prior art of record does not teach or discloses an apparatus over other claim features “a mechanism configured to return the position of the combination switch to the automatic position when the position is rotated to the SMALL positions wherein in a case where the position of the combination switch is returned by the mechanism to the automatic position after the position is changed to the SMALL position by rotation, when the speed of the vehicle detected by the vehicle speed sensor is lower than a predetermined speed, the head light is turned off and the position light is turned on, and when the speed of the vehicle detected by the vehicle speed sensor is equal to or higher than the predetermined speed, or when all of the switches provided to all brakes of the vehicle are turned off, the head light is turned on or off in accordance with the brightness outside the vehicle detected by the optical sensor as the predetermined operation.” as recited in claim 1.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Brandt et al [US 6,518,524 B1] who teaches a multi-function stalk switch that incorporates a pushbutton switch, a first rotary switch and a second rotary switch onto the end of a stalk, wherein further switching functions may be executed by moving the entire stalk in either of two orthogonal planes. The stalk switch incorporates many design features that enable it to be assembled at low cost from a small number of parts. One such feature is the use of plastic-on-plastic detents to control positioning of the rotary switches so that they wipe across predetermined portions of a flexible printed circuit board.
The primary reason of allowance of the claims is improvement with a mechanism configured to return the position of the combination switch to the automatic position when the position is rotated to the SMALL positions wherein in a case where the position of the combination switch is returned by the mechanism to the automatic position after the position is changed to the SMALL position by rotation, when the speed of the vehicle detected by the vehicle speed sensor is lower than a predetermined speed, the head light is turned off and the position light is turned on, and when the speed of the vehicle detected by the vehicle speed sensor is equal to or higher than the predetermined speed, or when all of the switches provided to all brakes of the vehicle are turned off, the head light is turned on or off in accordance with the brightness outside the vehicle detected by the optical sensor as the predetermined operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844